 LOCAL UNION 522, LUMBER DRIVERS, ETC.297The foregoing rationale also requires rejection of Respondent's affirmative defensethat because of the lapse of time this proceeding has become moot or barred bylathes."Respondent cannot take advantage of the Board's delay in order to relieveitselfofmaking amends for its unfair practices."N.L.R.B. v. AndrewJergensCompany,175 F. 2d 130 (C.A. 9), cert.denied 338U.S. 827.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Architecturaland EngineeringGuild, Local 66, American Federation of Tech,nical Engineers,AFL-CIO,isa labor organizationwithinthe meaningof Section2 (5) of the Act.2.All technicalengineering employeesof Respondent'sengineeringdepartmentin its New York operationincluding estimators,technicalclerks, designers,drafts-men, listers,schedulers, hardware coordinators, methods and/or processengineers,and other technicalengineeringemployeesdoing similarwork regardless of assignedclassificationsemployed at its plant, excluding all other employees, specifically officeclerical employees, production employees, salesmen, mechanics, teamsters, guards,and supervisors as defined in the Act, constitute a unit appropriate for purposes ofcollective bargaining within themeaning ofSection 9(b) of the Act.3.On and since July 5, 1956, the Union was, and presently is, the majority repre-sentativeof the employees in the above-described appropriate unit for purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, or otherconditions of employment.4.By failing to perform its obligation to bargain in good faith with the Union inOctober 1956, and thereafter, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By unilaterallygrantingmerit increases in October 1956 and in January 1957,by unilaterally changing its sick-leave policy on or about March 11, 1957, and by uni-laterally granting wage increases in April 1957, Respondent interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act, and has thereby engaged in and is engagingin unfairlabor practiceswithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]LocalUnion522, Lumber Drivers,Warehousemen & Handlers,International Brotherhood of Teamsters,Chauffeurs,Ware-houseracu&Helpers of Americaand MachLumber Company.Case No. 22-CC--61. January 26, 1960DECISION AND ORDELOn October 23, 1959, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins.]The Board has reviewed the rulings of the Trial Examiner made126 NLRB No. 41. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record inthe case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Union, its officers,representatives, agents, successors, and assigns, shall:1.Cease and desist from engaging in a strike or inducing andencouraging employees of Dreifus Lumber Company, Lehigh LumberTerminal Corporation, Ira Garbutt, Atlantic Terminals, Inc., NorthAtlanticWarehouse Company, or any other employer, other thanMach Lumber Company, to engage in a strike or concerted refusalin the course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on goods, materials, or commodities;or to perform services, when an object thereof is (a) to force or require,any employer or person to cease doing business with Mach Lumber'Company; or (b) to force or require Mach Lumber Company torecognize or bargain with Respondent Union as the collective-bargaining representative of its employees unless said Union has beencertified as the representative of such employees under the provisionsof Section 9 of the Act.2^,Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Forthwith notify all its members who are employed by employ-ers other than Mach Lumber Company, and all employees of saidemployers who are represented by it, that it is revoking any priorinstruction, request, or appeal to stop transporting, handling, orotherwise servicing, in the course of their eiaployment, lumber or othercommodities destined for, to, or from, Mach Lumber Company, andthat it will not visit any reprisals, or impose penalties, upon suchmembers or employees for transporting, servicing, or handling suchfreight.Such notice shall be in addition to that conveyed by the post-ing of the notices specified in paragraph (b), below.(b)Post at its business offices and meeting place or places, copiesof the notice attached hereto marked "Appendix."' Copies of saidnotice, to be furnished by the Board's Regional Director for the'The Trial Examiner's concluding finding that Respondent Union picketed a Machtruck at North Atlantic is supported by the record which shows such an incident occurringon July 2, 1959, which incident was witnessed by North Atlantic employees.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." LOCAL UNION 522, LUMBER DRIVERS, ETC.299Twenty-second Region, shall, after being duly signed by the officialrepresentative of Respondent Union, be posted by it immediately uponreceipt thereof, and maintained by it for a period of 60 days there-after, in conspicuous places, including all places where notices tounion members are customarily posted.Reasonable steps shall betaken by Respondent Union to insure that said notices are not altered,defaced, or covered by any other material. Respondent's official repre-sentative shall also sign copies of the said notice which the RegionalDirector shall submit for posting, the employers willing, at the prem-ises of Dreifus Lumber Company, Lehigh Lumber Terminal Corpora-tion, Gowanus Lumber Exchange, Atlantic Terminals, Inc., and NorthAtlanticWarehouse Company.(c)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Decision and Order,what steps it has taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION 522, LUMBER DRIVERS, WARE-HOUSEMEN& HANDLERS, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS,WAREHOUSEMEN & HELPERSOF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in a strike, or induce or encourage theemployees of Dreifus Lumber Company, Lehigh Lumber Ter-minal Corporation, Ira Garbutt, Atlantic Terminals, Inc., NorthAtlantic Warehouse Company, or any other employer other thanMach Lumber Company, to engage in a strike or concerted refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on goods, materials, orcommodities, or to perform any services, where an object thereofis (a) to force or require any employer or person to cease doingbusiness with Mach Lumber Company, or (b) to force or requireMach Lumber Company to recognize or bargain with us, unlesswe have been certified as the representative of its employeesunder the provisions of the National Labor Relations Act.WE hereby revoke any instruction, request, or appeal thatemployees of any employer other than Mach Lumber Companystop transporting or handling, in the course of their employ-ment, lumber or other commodities destined for, or from, MachLumber Company; we will not visit any reprisals or impose anypenalties for transporting or handling such lumber or other com-modities; and we will give specific notice to that effect to all our 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers who are employed by any such employer and to all otheremployees of such employer who are represented by us.LOCALUNION 522, LUMBER DRIVERS,WAREHOUSEMEN & HANDLERS,INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELP-ERS OFAMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by Mach Lumber Company, herein called Mach, theGeneral Counsel of the National Labor Relations Board issued his amended com-plaint against Local Union 522, Lumber Drivers, Warehousemen & Handlers, Inter-national Brotherhood of Teamsters, Chauffeurs & Helpers of America, herein calledthe Union or Respondent, alleging that Respondent had engaged in and was engaginginunfair labor practices affecting commerce within the meaning of Section8(b)(4)(A) and (B), and Section 2(6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act.Copies of the charges, thecomplaint and amended complaint, and notice of hearing were duly served upon theparties.With respect to the unfair labor practices, the amended complaint alleged, insubstance, that since on or about February 3, 1959, Respondent, by picketing, re-quests, appeals, orders, directions, instructions, and other means, induced or en-couraged the employees of Dreyfus Lumber Company (herein called Dreifus), LehighLumber Terminal Corporation (herein called Lehigh), Ira Garbutt (herein calledGarbutt),AtlanticTerminals, Inc. (herein called Atlantic), and North AtlanticWarehouse Company (herein called North), to engage in strikes or concertedrefusals in the course of their employment to use, manufacture, transport, or other-wise handle or work on any goods, articles, materials, or commodities or to per-form services for their respective employers in order to (a) force or require Dreifus,Lehigh, Garbutt, Atlantic, and North to cease doing business with Mach, and (b) toforce or require Mach to recognize or bargain with the Union as the exclusivecollective-bargaining representatives of its employees, although the Union has notbeen certified as the representative of such employees in accordance with the pro-visions of Section 9 of the Act. By its answer the Union denied the commissionof any unfair labor practice.Pursuant to notice, a hearing was held August 5-11, 1959, at Newark, NewJersey, before the duly designated Trial Examiner.All parties were representedby counsel and participated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the conclusion of the hearing, the General Counsel and theUnion presented brief oral argument. Briefs from the General Counsel and Respond-ent were received on October 2, 1959, and have been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF MACH LUMBER COMPANYDuring all times relevant herein, Arthur Mach, Yetta Mach, Beverly Geller, SamGeller, and Rhoda Solomon were associated as a copartnership, doing business underthe tradename andstyle of Mach Lumber Company, herein called Mach.At alltimes material,Mach has maintained its office and place of business in the city ofHigbtstown, New Jersey, where it is engaged in the retail and wholesale sale of LOCAL UNION 522, LUMBER DRIVERS, ETC.301lumber, general building supplies, and related products.During the fiscal yearending July 31, 1958, Mach, in the course and conduct of its business operations,caused to be manufactured, sold, and distributed at said Hightstown, New Jersey,place of business, products valued in excess of $1,700,000 of which, products valuedin excess of $300,000 were shipped from said place of business in interstate com-merce directly to States of the United States other than the State of New Jersey.During the same period aforementioned, Mach caused to be purchased, transferred,and delivered to its Hightstown, New Jersey, place of business, lumber and buildingsupplies and other goods and materials, valued in excess of $1,430,000, of which,goods and materials valued in excess of $572,000 were transported to said place ofbusiness in interstate commerce directly from States of the United States other thanthe State of New Jersey. I find that Mach was and is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 522, Lumber Drivers, Warehousemen & Handlers, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, isa labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA previous collective-bargaining agreementbetween the Union and Mach havingexpired on January 31, 1958, Joseph Danzo,an organizerfor the Union, came toMach'spremiseson or about March 9, 1959, and told Arthur Mach "that he hadcome down that morning to sign a contract with [Mach]."Arthur Mach repliedthat he would need time to discuss the matter and was told that "the next few dayswould be alright "Danzo returned on the following day, accompanied by a num-ber of Mach's employees and Richard Brown, president of the Union. Brown askedMach why he had laid off Oliver Spady and Mach replied that it was for personalreasons.Brown then stated that he had "a majority of the cards of [Mach's]men"and that he wantedto negotiate a contractwith him.When Mach replied that hewould not recognize the Union,Brownstated that,in that event,the Union wouldcommence picketing and left thepremises.Three pickets immediately began picket-ingMach's premises carryingsigns indicatingthat the Union was on strike.At thetime of the hearing, picketing, on a smallerscale,was stillbeing carried on.At a meeting of the Union's shop stewards held in March or April 1959, Browntold the assembled gathering "that they had a strike at Mach Lumber.formore money," that he could not tell them what to do, but that they belonged to aunion longenoughto know that they "are not supposed to break a picket line."In the course and conductof its businessoperations,Mach purchases goods andmaterials from various suppliers, including Dreifus,Weyerhauser Sales Company(herein calledWeyerhauser), and Blanchard Lumber Company (herein calledBlanchard).Mach also purchases goods and materials from sources out of theState of New Jersey, some of which goods andmaterialsare shipped to variouslumber terminals,includingLehigh at Port Newark, New Jersey, and GowanusLumber Exchange (hereincalledGowanus) at Brooklyn, New York, where suchgoods and materials are subsequently, picked up by Mach with its own trucks,,and employees. Ira Garbuttis engagedin the businessof furnishingclerical, tally-ing, and checking service to variousconsigneesof goods and materials at Gowanus,includingMach.In connection with suchbusiness,Garbutt's employees issuedelivery orders, check their execution, and post the delivery ofgoods andmaterialswhen made.Atlantic is engaged in the operation of a public terminal at PortNewark, New Jersey, where it receives, stores, and loads lumber for various com-panies, includingWeyerhauser.In connection with such business, Atlantic loadslumber on Mach trucks which Mach has purchased from Weyerhauser.1On March 19, 1959, Steve Kingston, a business representative of the Union,2appeared at the Garbutt office of Gowanus in Brooklyn and told John Cunneen,the chief delivery clerk, not to load any Mach trucks.On March 20,3 Robert Krick and John Brown, employed as truckdrivers byMach, separately drove two Mach trucks to Gowanus in Brooklyn to pick up somelumber for Mach.The two men arrived there about 7:30 a.m. and were told that1All of the employers mentioned in this paragraph, other than Mach, are sometimesreferred to hereafter as secondary employers.2At the time of the hearing Kingston was a union trustee.3Unless otherwise specified, all reference to dates herein are to the year 1959. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDa union representative had appeared at Gowanus the day before and informedthem that Mach was on strike and that Gowanus, for that reason, could not loadthem.When the Mach drivers denied they were on strike, Ira Garbutt, who alsoserves as lumber terminal manager for Gowanus, called the Union, following whichhe told Krick that there would be someone from the Union there shortly and thatKrick was to wait for the arrival of that representative.About an hour laterKingston appeared and went to the terminal office where he engaged Garbutt in con-versation for about 20 minutes.Brown and Krick were then summoned to theoffice where Kingston told them, in the presence of three of four terminal employees,that as long as he was [there] he would see that [they] wouldn't get loaded, andifhe wasn't [there], he would see that someone else was."Mach obtained nolumber at Gowanus that day.On April 17, Krick drove to the Dreifus Lumber Company, all of whose yardemployees were also represented by the Union, to make a pickup of lumber fromMach.Though Krick obtained a ticket identifying the lumber he was to obtain,Ludwig Dreifus, the yard foreman, told him that he doubted if he would get loaded.4When Krick asked why, Dreifus answered that he would have to see the union stew-ard.Krick awaited his turn to be loaded and when it arrived, James Whitner, amember of the Union and the shop steward at Dreifus, informed him that he wouldnot be loaded.Krick asked him for an explanation and was told that it was becauseMach employees were on strikeWhen Krick denied this, Whitner stated that hewould have to call the union hall and "find out about it."Whitner returned in 10minutes and told Krick that he had ascertained that the Mach employees were still onstrike, that the Mach premises were being picketed, and that he had "orders from522, the Union, not to load" any of the Mach trucks.On May 27, a Mach truck, driven by Charles Donnell, appeared at the premises ofthe Lehigh Lumber Terminal at Port Newark to pick up a load of lumber forMach.Donnel obtained a delivery ticket from Paul Maikranz, the delivery clerk,and turned it over to a Lehigh checker. The checker went out to the yard to preparethe load but returned a minute or two later and stated that he could not load thetruck.Sam Williamson, the shop steward, was summoned to the office and informedMaikranz that the Mach truck could not be loaded because "they were on strikedown there."Frank Jadach, Lehigh superintendent of operations, was advised ofthe situation by telephone and proceeded to the lumber yard where he foundWilliamson and Richard Brown. Jadach instructed Williamson to load the truckor check out.Williamson told Jadach that he had orders from Brown not to loadtheMach truck.Brown, in Williamson's presence, stated "that there was a strikeon with Mach Lumber and the [Lehigh] men belonged to the same union.thatunder the constitution and charter they have, they have the right to load or refuse toload the trucks, . . . and under them conditions they wouldn't load the truck."The Mach truck was not loaded.On or about July 1, Alfred Reger, secretary-treasurer of the Union, called onArthur Mach and endeavored to induce him to sign a collective-bargaining agree-ment. In the course of the conversation, Reger told Mach that if he did not signsuch an agreement Mach "would not be able to load any lumber at Port Newark,"because he, Reger, would personally station pickets at the lumber terminals "tomake certain [that Mach] trucks did not get loaded."On July 1, Thomas Washington was hired for picket duty by the Union.He droveshis car to Port Newark and was joined there by Richard Brown, Reger, and Danzo.Brown took Washington to several lumberyards in that area and told him that "theMach trucks would be coming there" and that Washington was to picket thosetrucks as they came into the yards.While there, Brown engaged some of theemployees in conversation and told them that Washington "was with the Union."On the same day, July 1, John Brown drove his Mach truck to the Atlantic Termi-nal, the contract loader for Weyerhauser, to pick up lumber from Mach.Aftermaking the necessary office arrangements, Brown pulled his truck onto the loadingplatform.When he arrived there, he saw Washington picketing in front of theMach truck carrying a sign containing the following legend:Drivers,Warehousemen, Handlers On StrikeMach LumberLocal 522 Teamsters Affiliated with I. B. T.4Dreifus testified that in March be "was called on from Local 522 not to load Machtrucks." LOCAL UNION522, LUMBERDRIVERS, ETC.303After Brown was unable to get his truck loaded, Joseph Rankl, the general managerof Atlantic, called his shop steward, Monahan,intohis office.Monahan told Ranklthat there was a picket in front of the loading shed and that was the reason herefused to load the truck.Monahan also told Rankl that if the picket were with-drawn, he would load the truck.Sergeant Cook of the Port Authority Police arrived on the scene and askedWashington who had sent him there.Washington replied that it was Reger, secretary-treasurer of the Union.When Cook tried to reach Reger by telephone and wasunable to do so, he instructed Washington to get someone there who could give thesergeant the information he needed to make a report he was required to make.Itwas only after the picket left that the Mach truck was loaded.Sergeant Cook returned to the Atlantic Terminal about 4 p.m. and found Wash-ington there together with Danzo.Danzo identified himself as being "from 522,"the Union, and that he was there "to see that the picket did his job, to picket MachLumber" at Atlantic, and that it was that objective that brought Danzo and thepicket to the Port Newark area.5On July 1, John Brown also drove to the Dreifus yard to pick up a load of lumber.He went to the office to obtain a delivery slip and was told that he would have to,contact the shop steward to find out if he could be loaded. Brown did as requestedand was told by Shop Steward Whitner, in the presence of the lift-truck driver andanother Dreifus employee, that he had been given notice by the Union "not to loadMach Lumber." Though the Mach driver got in line to be loaded, none of theDreifus loaders, all of them represented by the Union, rendered that service and thetruck departed emptyhanded.Brown made another attempt to pick up lumberforMach at Dreifus on the following day.After getting in line to be loaded, heobserved the same picket in front of his truck that he had seen at Atlantic, and was-againtold by Whitner that he would not be loaded.Following his experience at Dreifus on July 1 as detailed above, John Browndrove immediately to the North Atlantic warehouse, a contract loader for theBlanchard Lumber Comapny, to pick up lumber purchased by Mach from Blanchard.Brown went to the office, got a delivery ticket, and proceeded to the yard to be loaded.He encountered Shop Steward Scott who told him, in the presence of another em-ployee, that he, Brown, could not be loaded there or anywhere in the Port, and thatall the lumber handlers in the Port "werein the samelocal," the Respondent Union.Brown left without the lumber Mach was entitled to receive.Concluding FindingsOn the entire record I find and conclude that the Union induced and encouragedthe employees of Garbutt, Dreifus, Lehigh, Atlantic, and North Atlantic to engagein a concerted refusal in the course of their employment to handle or work on lum-ber destined for Mach during the strike at Mach. I further find that the foregoingrefusal was engaged in for the purpose of (1) forcing or requiring Garbutt, Dreifus,Lehigh,Atlantic, and North Atlantic to cease handling or working on lumberdestined for Mach, or to cease doing business with Mach during the strike, and (2)to force or require Mach to recognize or bargain with the Union although the latterhad not been certified as the representative of Mach's employees in accordance withthe provisions of Section 9 of the Act. By that conduct the Union violated Section,8(b) (4) (A) and (B) of the Act.Though the Union contends that the refusal to handle Mach's lumber by the em-ployees of the several secondary employers was their voluntary act, the record com-pels the conclusion that the refusal was induced and encouraged by the Union.That such was the role of the Union is established by (a) Business RepresentativeKingston's statement on March 19 to Cunneen, the Garbutt chief delivery clerk atGowanus, not to load any of Mach's trucks; (b) Kingston's statement on March 20 toJohn Brown and Krick, in the presence of 3 or 4 Gowanus employees representedby a sister local of the Union, that he would see to it that the Mach trucks were notloaded; 6 (c) Shop Steward Whittier's statement to Krick on April 17 that he hadorders from the Union not to load the Mach trucks; (d) Shop Steward Williamson'sstatement at Lehigh that he had similar orders from Richard Brown, the Union'spresident; (e) similar statementsmade by Shop Steward Whitner at Dreifuson July 1 to John Brown in the presence of two Dreifus employees; (f) Shop Steward'Williamson's admission to Jadach at Lehigh on May 27 that he had orders fromRichard Brown not to load Mach's trucks; (g) Richard Brown's statement to Jadach5The Mach yard and office were located in Hightstown, New Jersey.Viner Bros Inc.,124 NLRB 1057. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the same day, in Williamson's presence,that the reason that the Mach truck wasnot being loaded was because of the strike at Mach,(h)Reeer's statement toArthur Mach that unless he signed an agreement with the Union Reger would makecertain that Mach's trucks would not be loaded anywhere at PortNewark.I also find without merit the contention of the Union that the conduct of ShopStewards Whitner at Dreifus and Williamson at Lehigh, heretofore detailed in (c),(d), and(e) immediately above, may not be attributed to the Union. In supportof that contention,the Union places great reliance on the fact that the testimony"shows that the alleged shop stewards were never elected nor appointed by the Unionbut only by their co-employees."On the record made here,however, I find thatfactor to have no militating effect against my ultimate conclusion that the Union isresponsible for their conduct herein.The testimony shows conclusively that prior to January 1959 both Dreifus andLehigh had collective-bargaining agreements with the Union's sister Local 1205 ofthe Teamsters but that these agreements were "taken over" by the RespondentUnion in that month.Richard Brown testified that when the Union took over theLocal 1205 contract at Lehigh,Williamson was the shop steward for Local 1205and "was toldby [theUnion] he was a shop steward," and that he, Brown, has"been dealing with him as a shop steward"since that time.Williamson has attendedthe meeting of stewards conducted by the Union and, according to Brown,it isWil-liamson's duty to enforce the Local 1205 contract taken over by the RespondentUnionWhitner testified that he was appointed shop steward at Dreifus by Local 1205when that Local represented the Dreifus employees and continued in that capacitywhen the Respondent Union took over in January 1959.He received notices of, andattended,shop stewards meetings conductedby theRespondent Union.As suchshop steward,Richard Brown testified,itwas Whitner's duty to "enforce the con-tract" the Union has with Dreifus.It being the duty of both Williamson and Whitner to enforce the Union's contractwith Lehigh and Dreifus,and being invited to attend the Union's shop steward meet-ings, it may reasonably be inferred that the Union relied on these men to serve as achannel of communication between that organization and the union members em-ployed by Lehighand Dreifus.They werein fact so recognized by their employers.On the entire record I find that the inducement of the employees of Lehigh andDreifus by these shop stewards not to handle Mach's lumber was the act of theUnion, and part and parcel of its campaign to force their employers not to do busi-nesswithMach.SouthwesternMotor Transport,Inc.,115NLRB 981;BooherLumber Co.,Inc.,117 NLRB 1739;Genuine Parts Company,119 NLRB 399.I further find that the Union violated Section8(b) (4) (A) of the Act by itspicketing of Mach trucks on the premises of Atlantic,North Atlantic,and Dreifus.Ever since the Board's decision inWashington Coca Cola Bottling Works,Inc.,107NLRB 299,enfd 220 F.2d 380(C.A., D C.),it has consistently held that "where aprimary employer has a permanent place of business at which a union can ade-quately publicize its labor dispute.the fact that picketing is conducted at thepremises of a secondary employer plainly reveals that it was designed,at least inpart, to induce and encourage the employees of the secondary employer to engage ina concerted refusal,in the course of their employment,to handle goods for theprimary employer,with an object of forcing the secondary employer to discontinuedoing business with the primary employer, thereby violating Section 8(b) (4) (A)of the Act."California Association of Employers,120 NLRB 1161.Here,itwas undisputed that Mach's truckdrivers made two or three trips dailyfrom its premises in Hightstown,thus giving the Union ample opportunity to pub-licize its dispute with Mach at the latter'spremises, an opportunityof which theUnion availed itself by establishing and maintaining a picket line at those premises.It can only be concluded,therefore,that by following Mach's trucks toPort Newarkand picketing at the premises of the secondary employers,the Union's purpose was,in part, if not intoto,to induce and encourage employees of Atlantic,North Atlantic,and Dreifus to engage in a concerted refusal in the course of their employment tohandle Mach'sgoods.Washington Coca Cola BottlingWorks,Inc., supra,South-western Motor Transport,Inc, supra;Ready MixedConcreteCompany,117 NLRB1266.No doubt isleft by therecord as to the Union's ultimate objective in carrying onitsunlawful activities at the premises of the secondary employers as heretofore de-tailed.No claim is made that the Union had any dispute with any of these secondaryemployers.Indeed,the Union,in its brief,concedes that "the strike was called be-cause of failure of [Mach]to recognize[the] Union"as collective-bargaining repre-sentative of its employees.The testimony having established that all of the Union'sactivities at the premises of the secondary employers were in support of that strike, PREMIER PANELS,INC.305and the Union not having been certified as such representative under the provisionsof Section9 of the Act,itmust be,and is, concluded that those activities were alsoviolative of Section 8(b) (4) (B)of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Union, set forth in section III, above, occurring inconnection with the operations of Mach described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent Union has engaged in violations of Section8(b)(4)(A) and (B) of the Act, it will be recommended that it cease and desisttherefrom and take certain affirmative action which I find to be necessary to ef-fectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record onthe case, I make the following:CONCLUSIONS OF LAW1.Mach Lumber Company isengaged incommerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local Union 522, Lumber Drivers, Warehousemen & Handlers, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) of the Act.3.Respondent Union has not been certified, at any material time herein, as thecollective-bargaining representative of employees of Mach Lumber Company pursu-ant to Section 9 of the Act4.Since on or about March 20, 1959, Respondent Union has induced and en-couiaged employees of employers doing business with Mach Lumber Company inPort Newark, New Jersey, and Brooklyn, Now York, to engage in strikes or con-certed refusals in the course of their employment to perform services for their em-ployers, with an object of (a) forcing or requiring the said employers to cease doingbusiness with Mach Lumber Company; and (b) forcing or requiring Mach LumberCompany to recognize or bargain with Respondent Union as the collective-bargainingrepresentative of employees of the said Mach Lumber Company.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.[Recommendationsomitted frompublication.]Premier Panels, Inc.andLocal2022,UnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO.CaseNo.14-CA-2035.January 26, 1960DECISION AND ORDEROn August 27, 1959, Trial Examiner Earl S. Bellman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions and brief to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].126 NLRB No. 45.554461-60-vol. 126-21